Citation Nr: 0432129	
Decision Date: 12/03/04    Archive Date: 12/14/04

DOCKET NO.  04-08 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased (compensable) disability 
evaluation for acromioclavicular separation of the left 
shoulder, based on an initial grant of service connection.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel
INTRODUCTION

The veteran had active military service from March 1971 to 
January 1973 and from December 1974 to December 1977.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a February 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  In the determination, the RO granted service 
connection for acromioclavicular separation of the left 
shoulder and assigned a 0 percent disability evaluation.  The 
veteran expressed disagreement with the disability evaluation 
and appealed that issue.  

Because the veteran has disagreed with the initial rating 
assigned for the left shoulder disability, the Board has 
recharacterized the issue as it appears on the cover of this 
remand.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).   

In August 2004, the veteran had a Video Conference hearing 
before the undersigned Board member at the RO.  38 U.S.C.A. 
§ 7107 (c) (West 2002).  


REMAND

Under the Veterans Claims Assistance Act of 2000, VA is 
required to make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought.  38 U.S.C.A. § 5103A(a) (West 2002); 38 
C.F.R. § 3.159(c), (d)) (2004).  Such assistance includes 
making every reasonable effort to obtain relevant records 
(including private medical records and those possessed by VA 
and other Federal agencies) that the claimant adequately 
identifies to the Secretary and authorizes the Secretary to 
obtain.  38 U.S.C.A. § 5103A(b) and (c); 38 C.F.R. 
§ 3.159(c)(1-3)).  VA is also required to provide 
examinations when necessary to decide the claim.  38 C.F.R. 
§ 3.159(c)(4).  

Examination
Subsequent to the most recent VA examination dated in April 
2003, the veteran reported increased disability of the left 
shoulder.  At the August 2004 hearing, the testified that he 
had decreased range of motion of the left shoulder, increased 
pain, and functional impairment due to pain of the left 
shoulder.  Although the veteran submitted a private medical 
examination dated in September 2004 at the hearing, the 
report did not provide any discussion of functional 
impairment.  Thus, a VA examination is warranted to determine 
the severity of the veteran's acromioclavicular separation of 
the left shoulder.  

Outstanding Records
The Board notes that there are relevant outstanding medical 
records.  The report of a VA outpatient treatment record 
dated in May 2002 shows and the veteran testified that he 
received private X-rays and magnetic resonance image of the 
left shoulder.  Although the veteran indicated that he would 
provide those documents, they have not been submitted.  The 
veteran should be provided another opportunity to submit the 
studies.   

In a clinical note dated in September 2004, Dr. Brian Fong, 
the veteran's treating physician, indicated that the veteran 
was to been seen on a follow-up basis in two week.  An effort 
should be made to obtain any recent private clinical medical 
records.  

Other Matters

Finally, the Board notes that this is an initial rating case.  
As the veteran disagreed with the assignment of the 0 percent 
rating for his service-connected left shoulder disability, 
consideration should be given to "staged ratings" since 
service connection was made effective (i.e., different 
percentage ratings for different periods of time).  Fenderson 
v. West, 12 Vet. App. 119 (1999).  



Accordingly, the appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC. for the 
following:  

1. Ask the veteran whether he will provide 
or whether he wants VA to obtain copies of 
the private X-rays and MRIs of his left 
shoulder he referred to in the VA 
outpatient treatment record dated in May 
2002 and at the August 2004 hearing before 
the Board.  In addition, ask the veteran if 
there exist any recent VA or private 
medical records related to his left 
shoulder disorder that are not currently in 
the claims folder.  If so, obtain and 
associate them with the claims folder.  If 
signed release forms are needed to obtain 
any such private medical records directly, 
ask the veteran whether he would be willing 
to execute such forms.  If not, ask the 
veteran to provide the relevant records 
himself.  He should also be asked to 
provide any evidence in his possession that 
pertains to the claim.  

2.  The RO should arrange a VA orthopedic 
examination for the veteran to determine 
the severity of his service-connected 
acromioclavicular separation of the left 
shoulder.  All necessary studies should 
be performed.  The examiner should be 
provided a copy of the veteran's claims 
file and indicate it was reviewed in his 
or her examination report.  The examiner 
must provide a thorough and detailed 
description of the veteran's service-
connected left shoulder disability and 
render objective clinical findings.  The 
examiner is requested to respond to the 
following:  



?	Provide the range of motion measurements 
of the left shoulder, including range of 
motion of forward elevation (flexion), 
abduction, and external and internal 
rotation.  The examiner should state 
normal ranges of motion of the shoulder.  
?	Determine whether the left shoulder 
exhibits weakened movement, excess 
fatigability, and, if feasible, these 
determinations should be expressed in 
terms of degree of additional range of 
motion loss or favorable or unfavorable 
ankylosis.  Express an opinion as to 
whether pain could significantly limit 
functional ability during flare-ups or 
when used repeatedly over a period of 
time.  

3.  Thereafter, the RO should review the claims 
file and ensure that all necessary notice and 
development has been undertaken.  If any 
development is incomplete, undertake 
appropriate corrective action.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

4.  Then, the RO should then readjudicate the 
claim of entitlement to an increased 
evaluation for acromioclavicular separation 
of the left shoulder with consideration of 
Fenderson v. West, supra 

5.  If the benefit sought remains denied, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and given the 
opportunity to respond.  Thereafter, the case 
should be returned to Board for further 
appellate consideration, if appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


